In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 13-389V
                                   (Filed: March 17, 2015)

* * * * * * * * * * * * * *               *
ELIZABETH JOHNSON,                        *               UNPUBLISHED,
                                          *               Special Master Dorsey
              Petitioner,                 *
                                          *
v.                                        *               Decision on Proffer; Damages;
                                          *               Tetanus Diphtheria (Td) Vaccine;
SECRETARY OF HEALTH                       *               Long Thoracic Nerve Palsy; Table
AND HUMAN SERVICES,                       *               Injury; Brachial Neuritis.
                                          *
              Respondent.                 *
                                          *
* * * * * * * * * * * * * * *
Ronald Craig Homer, Conway, Homer & Chin-Caplan, PC, Boston, MA, for petitioner.
Claudi Barnes Gangi, United States Department of Justice, Washington, DC, for respondent.

                             DECISION AWARDING DAMAGES1

        On July 11, 2013, Elizabeth Johnson (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program,2 42 U.S.C. §§ 300aa-1 to -34 (2006), for
injuries allegedly suffered as a result of a tetanus diphtheria (“Td”) vaccination administered to
her on July 7, 2010. Petition at 1. Petitioner alleged that as a result of receiving the Td vaccine,
she suffers from long thoracic nerve palsy. Id.

       On November 20, 2013, respondent filed the Rule 4(c) report recommending that

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                  1
compensation be awarded to petitioner. Respondent concluded that petitioner suffered a Table
brachial neuritis and stated that there was not a preponderance of the evidence that the brachial
neuritis was due to factors unrelated to the vaccination. See Respondent’s Rule 4 report at 4. A
damages Order was issued on November 21, 2013.

        On March 16, 2015, respondent filed a Proffer on Award of Compensation (“Proffer”).
Respondent proffers that based upon her review of the evidence of record, petitioner should be
awarded the following items of compensation: (1) Life Care Plan: respondent proffers that
petitioner be awarded all items set forth in the life care plan illustrated by the chart attached to
the Proffer at Tabs A and B; (2) Lost Future Earnings: the parties agree that petitioner will be
able to engage in gainful employment and that petitioner is not entitled to future lost earnings;
(3) Pain and Suffering: respondent proffers that petitioner should be awarded $145,000.00, in
actual and projected pain and suffering, (4) Past Unreimbursable Expenses: respondent proffers
that petitioner should be awarded past unreimbursable expenses in the amount of $6,559.10, and
(5) Medicaid Lien: petitioner represents that there are no outstanding Medicaid liens related to
her vaccine-related injury. Petitioner agrees with the proffered award for each item of
compensation.

       Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer. Pursuant to the terms stated in the attached Proffer, the
undersigned awards the following:

        A.      A lump sum payment of $162,850.10, in the form of a check payable to
                petitioner representing life care expenses for Year 1 ($11,291.00), past un-
                reimbursed expenses ($6,559.10), and pain and suffering ($145,000.00), and

        B.      An amount sufficient to purchase an annuity contract, subject to the conditions
                described in the Proffer and the attachments to that Proffer.

Proffer ¶ II.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT herewith.3

        IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF THE SPECIAL MASTERS

___________________________________
                                    )
ELIZABETH JOHNSON,                  )
                                    )
                  Petitioner,       )
                                    )                No. 13-389V
v.                                  )                Special Master Moran
                                    )                ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES                      )
                                    )
                  Respondent,       )
___________________________________ )

                        RESPONDENT'S PROFFER ON DAMAGES

       Respondent submits the following recommendations regarding items of compensation to

be awarded to petitioner under the Vaccine Act.

I.     Items of Compensation

       A.      Life Care Items

       Respondent engaged life care planner Linda Curtis, RN, MS, CCM, CNLCP, and

petitioner engaged Maureen Clancy, RN, BSN, CLCP, to provide an estimation of Elizabeth

Johnson’s future vaccine-injury related needs. All items identified in the agreed life care plan

dated February 4, 2015, are supported by the evidence and are illustrated by the chart entitled

Tab A: Summary of Life Care Items. 1 Respondent proffers Elizabeth Johnson (“petitioner”)

should be awarded all items of compensation that are set forth in the agreed life care plan and

illustrated by the chart attached as Tab A. Petitioner agrees. Respondent further proffers that the

appropriate growth rate for life care items of compensation should be four percent (4.0%) for


1
  The chart at Tab A illustrates the annual benefits as contained in the life care plan. The annual
benefit years run from the date of judgment up to the first anniversary of the date of judgment
and every year thereafter up to the anniversary of the date of judgment.
non-medical items and six percent (6.0%) for medical items, compounded annually from the date

of judgment, as set forth in Tab B: Annuity Funding Portfolio. Petitioner agrees.

          B.      Lost Earnings

          The parties agree that based upon the evidence of record, Elizabeth Johnson will be able

to engage in gainful employment. Therefore, respondent proffers that Elizabeth Johnson is not

entitled to receive future lost earnings compensation provided for under the Vaccine Act, 42

U.S.C. §300aa-15(a)(3)(A). Petitioner agrees.

          C.      Pain and Suffering

          Respondent proffers that petitioner should be awarded $145,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          D.      Past Unreimbursed Expenses

          Evidence supplied by petitioner documents her expenditure of past un-reimbursable

expenses related to her vaccine-related injury. Respondent proffers that the petitioner is entitled

to past un-reimbursed expenses in the amount of $6,559.10. Petitioner agrees.

          E.      Medicaid Lien

          Petitioner represents that there are no outstanding Medicaid liens related to her vaccine-

related injury.

          F.      Attorney’s Fees and Costs

          This proffer does not address final attorneys’ fees and costs. Petitioner is entitled to

reasonable attorneys’ fees and costs, to be determined at a later date upon petitioner filing

substantiating documentation.



                                                    2
       II.     Form of the Award

       The parties recommend that the compensation provided to petitioner for her future

medical care needs should be made through a combination of a one-time cash payment and

future annuity payments as described below, and request that the special master’s decision and

the Court’s judgment reflect the following items of compensation. 2

       Respondent proffers and petitioner agrees that an award of compensation include the

following elements:

       A. A lump sum payment of $162,850.10, representing life care expenses for Year 1

($11,291.00), past un-reimbursed expenses ($6,559.10), and pain and suffering ($145,000.00), in

the form of a check payable to petitioner.

       B. An amount sufficient to purchase an annuity contract, 3 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A, attached hereto, and paid to the life insurance company 4 from


2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses and future pain and suffering, and the parties reserve the right to move
the Court for appropriate relief.
3
  In respondent’s discretion, respondent may purchase one or more annuity contracts from one
or more life insurance companies.
4
  The Life Insurance Company must have a minimum of $250,000,000 capital and surplus,
exclusive of any mandatory security valuation reserve. The Life Insurance Company must have
one of the following ratings from two of the following rating organizations:

               a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

               b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

               c. Standard and Poor’s Corporation Insurer Claims-Paying Ability Rating: AA-,
               AA, AA+, or AAA;

               d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability
               Rating: AA-, AA, AA+, or AAA.
                                                 3
which the annuity will be purchased. 5 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent payments shall be provided through

respondent’s purchase of an annuity, which annuity will make payments directly to the petitioner

only so long as he is alive at the time a particular payment is due. The “annual amounts” set

forth in Tab B describe the total year sum to be paid and do not require that the payment be made

in one single payment.

       The parties agree that petitioner is a competent adult and that no guardians/conservators

of her estate will be required.

               1.      Growth Rates

       The benefits illustrated in the chart at Tab B that are to be paid through annuity payments

should grow as follows: four percent (4.0%) for all non-medical items, and six percent (6.0%) for

all medical items, compounded annually from the date of judgment. Petitioner agrees.

               2.      Life-contingent Annuity

       Petitioner will continue to receive the annuity payments for future medical care from the

Life Insurance Company only so long as she is alive at the time that a particular payment is due.

Written notice to the Secretary of Health and Human Services and the Life Insurance Company

shall be made within twenty (20) days of petitioner’s death.

       III.    Summary of Recommended Payments Following Judgment

               A.      Lump Sum paid to Petitioner:            $162,850.10

               B.      An amount sufficient to purchase the annuity contract described above in

               section II. B.



5
  Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case
consistent with the Privacy Act and the routine uses described in the National Vaccine Injury
Compensation Program System of Records, No.09-15-0056.
                                                 4
                           Respectfully submitted,

                           BENJAMIN C. MIZER
                           Acting Assistant Attorney General

                           RUPA BHATTACHARYYA
                           Director
                           Torts Branch, Civil Division

                           VINCENT J. MATANOSKI
                           Deputy Director
                           Torts Branch, Civil Division

                           LINDA S. RENZI
                           Senior Trial Counsel
                           Torts Branch, Civil Division


                           /s/ Claudia B. Gangi
                           CLAUDIA B. GANGI
                           Senior Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel.: (202) 616-4138



Dated: March16, 2015




                       5
       PET: Elizabeth Johnson                                                                                                                                   TAB A
       D.O.B. 06/29/1983

              DATE:      02/27/15
              TIME:     03:55 PM

       SUMMARY OF LIFE CARE ITEMS - AGREED LIFE CARE PLAN dated 2/04/2015

ITEM OF CARE           Insurance    Medical    Ancillary     Medical    Medications   Supplies     Home     Transportation      TOTALS         TOTALS              TOTALS OF
                                      Care      Services   Equipment                             Services                        of Items       of Items   4.0 and 6.0% ITEMS
                                                                                                                              with a 6.0%    with a 4.0%         & APPLYING
                                                                                                                             Growth Rate    Growth Rate         THE GROWTH
GROWTH RATE                 6.0%       6.0%        6.0%         6.0%          6.0%       4.0%       4.0%             4.0%                                                RATE

AGE           YEAR

  32            2015     1,250.00     218.30    1,159.00     1,053.68         57.15     561.33   4,341.00           471.07       3,738.13          5,373                 9,112
  33            2016     1,250.00     192.40    1,056.00       683.90         57.15     156.62   4,341.00           179.20       3,239.45          4,677                 8,298
  34            2017     1,250.00     212.40      876.00       683.90         57.15     156.62   4,341.00           173.14       3,079.45          4,671                 8,512
  35            2018     1,250.00     162.40      876.00       683.90         57.15     156.62   4,341.00           173.14       3,029.45          4,671                 8,862
  36            2019     1,250.00     182.40      876.00       683.90         57.15     156.62   4,341.00           171.31       3,049.45          4,669                 9,312
  37            2020         0.00   1,010.20      876.00       683.90         57.15     156.62   4,341.00           171.31       2,627.25          4,669                 9,196
  38            2021         0.00   1,010.20      876.00       683.90         57.15     156.62   4,341.00           171.31       2,627.25          4,669                 9,634
  39            2022         0.00   1,010.20      876.00       683.90         57.15     156.62   4,341.00           171.31       2,627.25          4,669                10,094
  40            2023         0.00   1,010.20      876.00       683.90         57.15     156.62   4,341.00           171.31       2,627.25          4,669                10,577
  41            2024         0.00   6,510.20      876.00       683.90         57.15     156.62   4,341.00           171.31       8,127.25          4,669                20,376
  42            2025         0.00   1,010.20      876.00       683.90         57.15     156.62   4,341.00           171.31       2,627.25          4,669                11,616
  43            2026         0.00   1,010.20      876.00       683.90         57.15     156.62   4,341.00           171.31       2,627.25          4,669                12,175
  44            2027         0.00   1,010.20      876.00       683.90         57.15     156.62   4,341.00           171.31       2,627.25          4,669                12,762
  45            2028         0.00   1,010.20      876.00       683.90         57.15     156.62   4,341.00           171.31       2,627.25          4,669                13,378
  46            2029         0.00   1,010.20      876.00       893.75         57.15     156.62   4,341.00           171.31       2,837.10          4,669                14,499
  47            2030         0.00   1,010.20      876.00       683.90         57.15     156.62   4,341.00           171.31       2,627.25          4,669                14,705
  48            2031         0.00   1,010.20      876.00       683.90         57.15     156.62   4,341.00           171.31       2,627.25          4,669                15,419
  49            2032         0.00   1,010.20      876.00       683.90         57.15     156.62   4,341.00           171.31       2,627.25          4,669                16,169
  50            2033         0.00   1,010.20      876.00       683.90         57.15     156.62   4,341.00           171.31       2,627.25          4,669                16,957
  51            2034         0.00   1,010.20      876.00       683.90         57.15     156.62   4,341.00           171.31       2,627.25          4,669                17,786
  52            2035         0.00   1,010.20      876.00       683.90         57.15     156.62   4,341.00           171.31       2,627.25          4,669                18,656
  53            2036         0.00   1,010.20      876.00       683.90         57.15     156.62   4,341.00           171.31       2,627.25          4,669                19,571
  54            2037         0.00   1,010.20      876.00       683.90         57.15     156.62   4,341.00           171.31       2,627.25          4,669                20,532
  55            2038         0.00   1,010.20      876.00       683.90         57.15     156.62   4,341.00           171.31       2,627.25          4,669                21,543
  56            2039         0.00   1,010.20      876.00       683.90        114.30     156.62   4,341.00           171.31       2,684.39          4,669                22,837
  57            2040         0.00   1,010.20      876.00       683.90        114.30     156.62   4,341.00           171.31       2,684.39          4,669                23,968
  58            2041         0.00   1,010.20      876.00       683.90        114.30     156.62   4,341.00           171.31       2,684.39          4,669                25,157
  59            2042         0.00   1,010.20      876.00       683.90        114.30     156.62   4,341.00           171.31       2,684.39          4,669                26,407
  60            2043         0.00   1,010.20      876.00       683.90        114.30     156.62   4,341.00           171.31       2,684.39          4,669                27,722
  61            2044         0.00   1,010.20      876.00       683.90        114.30     156.62   4,341.00           171.31       2,684.39          4,669                29,106
  62            2045         0.00   1,010.20      876.00       683.90        114.30     156.62   4,341.00           171.31       2,684.39          4,669                30,561
  63            2046         0.00   1,010.20      876.00       683.90        114.30     156.62   4,341.00           171.31       2,684.39          4,669                32,092
  64            2047         0.00   1,010.20      876.00       683.90        114.30     156.62   4,341.00           171.31       2,684.39          4,669                33,702
  65            2048         0.00     202.04      842.40       952.67        114.30     142.63   6,811.00           171.31       2,111.40          7,125                40,438
  66            2049         0.00     202.04      842.40       722.29        114.30      42.63   6,811.00           171.31       1,881.03          7,025                40,294

                                                                                                                                                              PAGE 1
        PET: Elizabeth Johnson                                                                                                                                                    TAB A
        D.O.B. 06/29/1983

               DATE:      02/27/15
               TIME:     03:55 PM

        SUMMARY OF LIFE CARE ITEMS - AGREED LIFE CARE PLAN dated 2/04/2015

ITEM OF CARE            Insurance        Medical      Ancillary     Medical     Medications     Supplies       Home      Transportation      TOTALS         TOTALS                 TOTALS OF
                                           Care        Services   Equipment                                  Services                         of Items       of Items      4.0 and 6.0% ITEMS
                                                                                                                                           with a 6.0%    with a 4.0%            & APPLYING
                                                                                                                                          Growth Rate    Growth Rate            THE GROWTH
GROWTH RATE                  6.0%           6.0%          6.0%          6.0%            6.0%        4.0%         4.0%             4.0%                                                   RATE

 AGE           YEAR

   67            2050         0.00         202.04        842.40        722.29         114.30       42.63      6,811.00           171.31       1,881.03          7,025                      42,179
   68            2051         0.00         202.04        842.40        722.29         114.30       42.63      6,811.00           171.31       1,881.03          7,025                      44,155
   69            2052         0.00         202.04        842.40        722.29         114.30       42.63      6,811.00           171.31       1,881.03          7,025                      46,228
   70            2053         0.00         202.04        598.40        722.29         114.30       42.63      6,811.00           171.31       1,637.03          7,025                      46,168
   71            2054         0.00         202.04        448.40        722.29         114.30       34.99     11,765.00           138.44       1,487.03         11,938                      69,542
   72            2055         0.00         202.04        448.40        722.29         114.30       34.99     11,765.00           138.44       1,487.03         11,938                      72,612
   73            2056         0.00         202.04        448.40        722.29         114.30       34.99     11,765.00           138.44       1,487.03         11,938                      75,822
   74            2057         0.00         202.04        448.40        722.29         114.30       34.99     11,765.00           138.44       1,487.03         11,938                      79,179
   75            2058         0.00         202.04        448.40        722.29         114.30       34.99     11,765.00           138.44       1,487.03         11,938                      82,690
   76            2059         0.00         202.04        448.40        722.29         114.30       34.99     11,765.00           138.44       1,487.03         11,938                      86,362
   77            2060         0.00         202.04        448.40        722.29         114.30       34.99     11,765.00           138.44       1,487.03         11,938                      90,203
   78            2061         0.00         202.04        448.40        722.29         114.30       34.99     11,765.00           138.44       1,487.03         11,938                      94,220
   79            2062         0.00         202.04        448.40        722.29         114.30       34.99     11,765.00           138.44       1,487.03         11,938                      98,423
   80            2063         0.00         202.04        448.40        722.29         114.30       34.99     11,765.00           138.44       1,487.03         11,938                     102,820
   81            2064         0.00         202.04        448.40        722.29         114.30       34.99     11,765.00           138.44       1,487.03         11,938                     107,420

                          6,250.00      38,188.18     39,113.80     35,657.64        4,343.25    6,313.67   313,534.00         8,515.14     123,552.87     328,362.82                1,800,049.49

                            1.38%          8.45%         8.66%         7.89%           0.96%       1.40%       69.38%            1.88%                                                   100.00%

This Report was generated using Sequoia Settlement Services, LLC Software (c) 1990                                                                         Johnson AGREED LC Plan Rev3 02 26 15.xls




                                                                                                                                                                               PAGE 2
                                                                                                                                                       TAB   B




                                            ANNUITY               FUNDING PORTFOLIO
                                                      AGREED LIFE CARE PLAN dated 02/04/2015

                                                         4.0 and 6.0% GROWTH RATES
             DATE:          02/27/15
             TIME:          03:55 PM

Case No: 13-389V
PET: Elizabeth Johnson
D.O.B. 06/29/1983           Column 1       Column 2   Column 3    Column 4    Column 5    Column 6    Column 7    Column 8    Column 9    Column 10

Settlement Item               TOTAL         ANNUAL  CASH &        ANNUITY     ANNUITY     ANNUITY     ANNUITY     ANNUITY     ANNUAL CUMULATIVE
Starting Amount            MEDICAL      STRUCTURED ANNUITY            1,576       1,209       4,856       3,391      33,560    SAFETY    SAFETY
Inflation Factor         CARE NEEDS     SETTLEMENT   LUMP            6.00%       6.00%       4.00%       4.00%       4.00%    MARGIN    MARGIN
Beginning Year                  2015       BENEFITS  SUMS             2016        2016        2016        2048        2054        2015      2015
Ending Year                     2064                                  LIFE         2053       LIFE         2052       LIFE        2064      2064

                              TOTAL             S/S   Cash &       Deferred    Deferred    Deferred    Deferred    Deferred      Safety   Cum.Safety
 AGE          YEAR            NEEDS          TOTAL Lump Sums       Annuity     Annuity     Annuity     Annuity     Annuity      Margin       Margin

   32          2015             9,112        11,291      11,291                                                                   2,179        2,179
   33          2016             8,298         7,641                   1,576       1,209       4,856                                -657        1,523
   34          2017             8,512         8,002                   1,671       1,282       5,050                                -510        1,013
   35          2018             8,862         8,381                   1,771       1,358       5,252                                -481          533
   36          2019             9,312         8,779                   1,877       1,440       5,462                                -533            0
   37          2020             9,196         9,197                   1,990       1,526       5,681                                   1            1
   38          2021             9,634         9,635                   2,109       1,618       5,908                                   1            1
   39          2022            10,094        10,095                   2,236       1,715       6,144                                   1            2
   40          2023            10,577        10,578                   2,370       1,818       6,390                                   1            2
   41          2024            20,376        20,845       9,760       2,512       1,927       6,646                                 468          471
   42          2025            11,616        11,617                   2,663       2,043       6,912                                   1          471
   43          2026            12,175        12,176                   2,822       2,165       7,188                                   1          472
   44          2027            12,762        12,762                   2,992       2,295       7,476                                   1          473
   45          2028            13,378        13,379                   3,171       2,433       7,775                                   1          474
   46          2029            14,499        14,026                   3,361       2,579       8,086                                -474            0
   47          2030            14,705        14,706                   3,563       2,733       8,409                                   1            1
   48          2031            15,419        15,420                   3,777       2,897       8,745                                   1            2
   49          2032            16,169        16,170                   4,004       3,071       9,095                                   1            3
   50          2033            16,957        16,958                   4,244       3,256       9,459                                   1            3
   51          2034            17,786        17,787                   4,498       3,451       9,837                                   1            4
   52          2035            18,656        18,657                   4,768       3,658      10,231                                   1            6
   53          2036            19,571        19,572                   5,054       3,877      10,640                                   1            7
   54          2037            20,532        20,533                   5,358       4,110      11,066                                   1            8
   55          2038            21,543        21,544                   5,679       4,357      11,508                                   1            9
   56          2039            22,837        27,282       4,675       6,020       4,618      11,969                               4,445        4,454
   57          2040            23,968        23,724                   6,381       4,895      12,447                                -244        4,210
   58          2041            25,157        24,898                   6,764       5,189      12,945                                -259        3,951
   59          2042            26,407        26,133                   7,170       5,500      13,463                                -274        3,677
   60          2043            27,722        27,432                   7,600       5,830      14,002                                -291        3,386
   61          2044            29,106        28,798                   8,056       6,180      14,562                                -308        3,078




                                                                                                                                                       PAGE 3
                                                                                                                                                                        TAB   B




                                                  ANNUITY                 FUNDING PORTFOLIO
                                                              AGREED LIFE CARE PLAN dated 02/04/2015

                                                                  4.0 and 6.0% GROWTH RATES

              DATE:           02/27/15
              TIME:           03:55 PM

Case No: 13-389V
PET: Elizabeth Johnson
D.O.B. 06/29/1983             Column 1           Column 2     Column 3       Column 4    Column 5    Column 6    Column 7      Column 8     Column 9       Column 10

Settlement Item               TOTAL             ANNUAL  CASH &             ANNUITY       ANNUITY     ANNUITY     ANNUITY      ANNUITY       ANNUAL CUMULATIVE
Starting Amount            MEDICAL          STRUCTURED ANNUITY                 1,576         1,209       4,856       3,391       33,560      SAFETY    SAFETY
Inflation Factor         CARE NEEDS         SETTLEMENT   LUMP                 6.00%         6.00%       4.00%       4.00%        4.00%      MARGIN    MARGIN
Beginning Year                  2015           BENEFITS  SUMS                  2016          2016        2016        2048         2054          2015      2015
Ending Year                     2064                                           LIFE           2053       LIFE         2052        LIFE          2064      2064

                                TOTAL                  S/S   Cash &          Deferred     Deferred    Deferred    Deferred      Deferred       Safety     Cum.Safety
 AGE          YEAR              NEEDS               TOTAL Lump Sums          Annuity      Annuity     Annuity     Annuity       Annuity       Margin         Margin

   62           2045             30,561              30,234                      8,539       6,551      15,144                                    -327          2,752
   63           2046             32,092              31,746                      9,052       6,944      15,750                                    -346          2,406
   64           2047             33,702              33,335                      9,595       7,361      16,380                                    -367          2,039
   65           2048             40,438              38,399                     10,171       7,802      17,035       3,391                      -2,039              0
   66           2049             40,294              40,294                     10,781       8,270      17,717       3,527                           0              0
   67           2050             42,179              42,287                     11,428       8,766      18,425       3,668                         108            108
   68           2051             44,155              44,382                     12,113       9,292      19,162       3,814                         227            335
   69           2052             46,228              46,586                     12,840       9,850      19,929       3,967                         358            693
   70           2053             46,168              45,475         698         13,610      10,441      20,726                                    -693              0
   71           2054             69,542              69,542                     14,427                  21,555                    33,560             0              1
   72           2055             72,612              72,612                     15,293                  22,417                    34,902             0              1
   73           2056             75,822              75,823                     16,210                  23,314                    36,298             0              1
   74           2057             79,179              79,180                     17,183                  24,246                    37,750             0              2
   75           2058             82,690              82,690                     18,214                  25,216                    39,260             0              2
   76           2059             86,362              86,362                     19,307                  26,225                    40,831             0              2
   77           2060             90,203              90,203                     20,465                  27,274                    42,464             0              2
   78           2061             94,220              94,220                     21,693                  28,365                    44,163             0              3
   79           2062             98,423              98,423                     22,995                  29,499                    45,929             0              3
   80           2063            102,820             102,820                     24,374                  30,679                    47,766             0              3
   81           2064            107,420             107,420                     25,837                  31,906                    49,677             0              2

ITEMIZED TOTALS               1,800,049           1,800,052      26,424        430,182     164,308     708,169      18,367       452,602            2               2


This Report was generated using Sequoia Settlement Services, LLC Software (c) 1990                                           Johnson AGREED LC Plan Rev3 02 26 15.xls




                                                                                                                                                                        PAGE 4